Citation Nr: 0203897	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  99- 25 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for diabetes mellitus


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to September 
1953 and from August 1956 to June 1975.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied claims for service 
connection for hypertension and diabetes mellitus.  In a 
letter dated in August 2001, the veteran withdrew his appeal 
with regard to service connection for hypertension.  Thus, 
this issue is not in appellate status.  38 C.F.R. § 
20.204(c).

In his December 1999 VA Form 9, substantive appeal, the 
veteran requested a Travel Board hearing.  In January 2000, 
in response to a letter from the RO to clarify the type of 
hearing he wanted, the veteran opted instead for an RO 
hearing, which was held in April 2000.  A transcript is of 
record.

An expert medical opinion was requested by the Board in 
December 2001.  This opinion was received at the Board in 
March 2002, along with a letter signed by the veteran, 
stating that he had no additional evidence to submit.  As 
that opinion also addressed the issue of entitlement to 
service connection for hypertension, this issue is referred 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has diabetes mellitus that is related to 
active service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
diabetes mellitus was incurred as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection of diabetes mellitus.  The veteran 
maintains that he incurred diabetes mellitus while in the 
service, and that he currently suffers from it.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  

The Board finds that even though the RO originally denied the 
veteran's claim as not well grounded, there is no prejudice 
to the veteran in proceeding with this appeal, in light of 
the Board's decision granting service connection and the fact 
that the notice and duty to assist provisions of the VCAA 
have been met.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In the present case, as reflected by the March 2001 
supplemental statement of the case (SSOC), the RO informed 
the veteran of the changes brought about by passage of the 
VCAA.  It also informed the veteran of the reasons for 
denying his claim, as well as the evidence necessary to 
substantiate it.  The RO provided the veteran with copies of 
the rating decision, the statement of the case (SOC), and 
SSOCs concerning the determination of service connection for 
the claimed disability.  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file.  The veteran presented personal testimony at a 
hearing before the RO hearing officer, in April 2000.  All 
relevant and available outpatient treatment records, private 
treatment records, hospitalization records, and the veteran's 
service medical records were obtained and the veteran was 
provided VA medical examinations in August 1999 and June 
2000.  A specialist's opinion was obtained in March 2002.  
The veteran acknowledged in signed statements dated October 
2001 and March 2002 that he has no additional evidence to 
submit.  The Board is unaware of any additional outstanding 
records pertaining to this issue.  As such, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further development or notice, and the Board will 
proceed with appellate disposition.  Bernard, 4, Vet. App. at 
393-94.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a).  Moreover, 
with certain enumerated disorders such as diabetes mellitus, 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309.  Presumptive service connection for diabetes mellitus 
under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) has been 
considered but is not relevant here, since the veteran's 
service records do not show that he served in Vietnam between 
January 1962 and May 1975.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service disease or injury is not 
enough; there must be chronic disability resulting from that 
disease or injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

A review of the veteran's service medical records shows 
treatment for leg boils in January 1959.  The veteran was 
treated for stasis dermatitis in July 1969, which was stated 
to be the result of diabetic necrobiosis.  A glucose test was 
conducted in May 1969, with a result of 116 mg.  A 95 mg 
result was measured in July 1969.  A glucose tolerance test 
(GTT) was conducted in December 1969; the initial measurement 
was 85 mg; subsequent measurements were 97 mg at 1/2 hour; 
150 mg at 1 hour; 150 mg at 2 hours; and 85 mg at 3 hours.  
In March 1965, the veteran was treated for a persistent ulcer 
on the left leg.  A blood test was conducted in June 1970; 
the results for glucose, described as 1 hour post meal, were 
85 mg, with a notation of "borderline diabetes."  In 
September 1970, the veteran complained of blurry vision.  
Another blood test was conducted at that time, with results 
for glucose described as 1 hour post lunch, of 102 mg, and 
with the notation, "diabetes."  The examiner made an entry in 
the veteran's medical record stating that he has "mild 
diabetes."  On the separation examination, conducted in 
February 1975, the veteran's fasting blood sugar was measured 
at 72 mg, and 99 mg at 2 hours.  

The veteran was hospitalized in June 1991 for diabetes stated 
as out of control.  At admission, his blood sugar reading was 
in excess of 900.  At discharge, the reading was below 2000.

VA outpatient treatment records from June 1991 to January 
1995 show ongoing treatment for symptoms of diabetes, 
including leg ulcers and vision problems.

Private treatment records from R.B.A., M.D., from May 1996 to 
April 1999 show ongoing treatment for diabetes.

Treatment records from J.M.B., M.D., show ongoing treatment 
for diabetes from August 1995 to December 2000, including an 
August 1995 evaluation.  At that time, his fasting blood 
sugar was measured at 112 to 165.  He also complained of 
tingling in his toes for the prior 6 weeks.  The examiner 
noted trace edema in the lower extremities, but his feet were 
in good condition, without any significant calluses or 
lesions.  A monofilament test produced results of 9 out of 10 
on the right and 6 out of 10 on the left, indicated a high 
risk of future foot ulcers.  There was a small ulcer on the 
right shin.  The assessment was non-insulin-dependent 
diabetes mellitus.  

Outpatient treatment reports from August 1990 to April 2000 
show ongoing treatment for diabetes mellitus.  In September 
1999, the veteran's blood sugar was stated to be in the 90 to 
130 range.  In April 2000, the examiner noted blood sugar 
readings as low as 80 and as high as 170.  The examiner 
increased the dose of insulin and recommended dietary 
changes.  The examiner's impression was insulin dependent 
diabetes mellitus (type 2).

An August 1999 VA examination report shows complaint of 
occasional numbness in the feet; findings include changes in 
both the lower legs, with decreased appendages, blue to 
purplish discoloration, probably due to neuropathy and 
peripheral vascular disease.  Diagnosis was diabetes 
mellitus, complicated by neuropathy.

In a hearing conducted in April 2000 before the RO hearing 
officer, the veteran stated that he had been told in 1959 
that he had boils on his legs that might be the result of 
diabetes.  He stated that he also had vision problems in the 
service.  He stated that he was initially diagnosed with 
diabetes when his doctor discovered his blood sugar was 
beyond what he could measure.  He was hospitalized for seven 
days until they could get it under control.  

A June 2000 VA neurologic examination showed a history of 
diabetes and an opinion of the examiner that diabetes might 
possibly be related to service.

In March 2002, the veteran's claims file was reviewed by a VA 
medical expert.  In his opinion, he noted the fasting blood 
glucose measurement in May 1969 and the glucose tolerance 
test in June 1970, as showing mild diabetic findings.  The VA 
expert agreed with these findings and found confirmation in 
subsequent records.  He concluded that diabetes was present 
while the veteran was in the service.

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above, and finds that the evidence in 
favor of the veteran's claim is sufficient to show 
entitlement to service connection for diabetes mellitus.  
With reference to the elements required for service 
connection, enumerated above, the record contains sufficient 
evidence to show that the veteran currently suffers from a 
disability, diagnosed as diabetes mellitus.  This is shown 
primarily in outpatient treatment and hospitalization 
records, but is also confirmed in a June 2000 VA examination.  

The RO denied service connection for diabetes, essentially 
because it was not shown during service or within the first 
year following the veteran's discharge from his second period 
of service.  The Board agrees that neither elevated glucose 
readings nor diabetes was shown during the veteran's first 
period of service.  But as noted earlier, the veteran 
testified that in 1959, he was told that the boils on his 
legs might be the result of diabetes and that he asserted at 
the June 2000 VA examination that his diagnosis of diabetes 
was delayed.  And that, although the June 2000 VA examiner 
indicated that his diabetes was not likely service related, 
the examiner did not indicate that he had reviewed the claims 
file like the March 2002 expert had.  Because the March 2002 
specialist reviewed the claims file specifically for the 
purpose of determining whether the veteran's diabetes was 
related to service and indicated that the veteran's blood 
glucose level was borderline in May 1969, showed impaired 
glucose tolerance in June 1970, when he was labeled as a mild 
diabetic, before opining that the veteran's diabetes was 
present in service, the Board finds the March 2002 
specialist's opinion more persuasive.  Resolving all 
reasonable doubt in the veteran's favor, the evidence 
indicates that the veteran's diabetes first manifested in 
June 1970, before his last discharge from service and thus 
service connection for diabetes mellitus is warranted.


ORDER

Service connection for diabetes mellitus is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

